Citation Nr: 0828716	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1965 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In October 2004, the Board affirmed the RO's November 1999 
rating decision.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, based on a Joint Motion for 
Remand (joint motion) the Court issued an order remanding the 
matter to the Board for compliance with the instructions in 
the joint motion. 

The Board previously remanded this matter in August 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Clarification is necessary to determine whether the veteran 
has withdrawn his appeal for service connection for malaria.  

The Board previously remanded this matter in 2006.  The 
remand directed that the RO schedule the veteran for a VA 
examination.  An examination was scheduled pursuant to the 
Board's remand, but the veteran failed to report for that 
examination. 

In a July 2007 letter, the AMC notified the veteran that it 
had been informed by the VAMC Reno that the veteran cancelled 
the VA examination and intended to withdraw his claim.  The 
July 2007 letter advised the veteran to notify the AMC in 
writing of his intent to withdraw his appeal.  The claims 
file does not contain any written notice from the veteran 
requesting to withdraw his claim for service connection for 
malaria.  Given these circumstances, it is necessary to 
contact the veteran to clarify whether the veteran intends 
for his appeal to be withdrawn. 

If the veteran indicates that he does not intend to withdraw 
his appeal, he should be scheduled for a VA examination so 
that his claim may be further adjudicated.  The veteran is 
hereby notified that it is his responsibility to report for 
any scheduled examination and to cooperate in the development 
of the case, and that the consequences of failing to report 
for a VA examination without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him 
whether he wishes to withdraw his claim 
for service connection for malaria.   

2.  If the veteran indicates that he 
wishes to continue his appeal, the RO 
should arrange for the veteran to undergo 
a VA examination when he is experiencing 
an episode of fevers, chills, headaches 
and malaise.  The claims file should be 
made available to the examiner prior to 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  Following a 
thorough evaluation, during which all 
indicated tests are performed, including a 
blood smear, the examiner should:

	a) indicate whether the veteran has 
malaria;

b) if so, opine whether such disorder 
is at least as at least as likely as 
not related to the veteran's active 
service, including alleged episodes of 
fever, chills, headaches and malaise; 
and

c) provide a detailed rationale, with 
references to the record, for the 
opinion provided.

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record. If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




